DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.

Allowable Subject Matter

Claims 1-2, 4-8, 11-14, and 16-20 (now renumbered Claims 1-16) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 16, and 17 (now renumbered independent Claims 1, 12, and 13).  Specifically, none of the references relied upon by the examiner teach of fairly suggest a “method of assisting a user wearing a head mountable display (HMD) when determining that the user may be in a pathological state” as recited in independent Claim 1, a “non-transitory machine-readable storage medium which stores computer software, which when executed by a computer, cause the computer to assist a user wearing a head mountable display (HMD) when determining that the user may be in a pathological state” as recited in independent Claim 16 (now renumbered independent Claim 12), and/or an “apparatus for assisting a user wearing a head mountable display (HMD) when determining that the user may be in a pathological state” as recited in independent Claim 17 (now renumbered independent Claim 13), comprising “detecting, by one or more sensors, one or more parameters indicating one or more current properties of the user, wherein the step of detecting comprises a step of receiving input data entered by the user for interacting with a content output by the HMD; generating information indicating the one or more current properties of the user based on the one or more parameters; determining whether the user may be in a pathological state or a non-pathological state based on the information indicating one or more of the current properties of the user, wherein the step of determining comprises: (i) determining a level of user interaction with the content based on the input data entered by the user, or a lack thereof, (ii) determining a level of user activity based on the information indicating the one or more current properties of the user and the level of user interaction with the content, and (iii) determining whether the user may be in a pathological state based on the level of user activity; and performing a process under instruction of a processor in response to determining that the user may be in a pathological state… wherein, when a result of the determining step is that the user may be in a pathological state, the HMD provides a content to the user requesting a response from the user within a predetermined period of time, and when no response is received from the user within the predetermined period of time, performing the process under instruction of the processor.”
The claimed invention is best characterized by Figure 19 of the originally filed disclosure.  As shown in Figure 19, the disclosed process for “assisting a user wearing a head mountable display (HMD) when determining that the user may be in a pathological state” includes a combination of features utilized together in a single algorithm comprising “detecting, by one or more sensors, one or more parameters indicating one or more current properties of the user” (see (1900); also see Fig. 12 and see the originally filed Specification at Page 13, Lines 8-13), wherein the step of detecting comprises “a step of receiving input data entered by the user for interacting with a content output by the HMD” (see (1905); see the originally filed Specification at Page 34, Lines 1-8), “generating information” (see (1910)) and “determining whether the user may be in a pathological state or a non-pathological state based on the information indicating one or more of the current properties of the user” (see (1920)), wherein “the step of determining comprises: (i) determining a level of user interaction with the content based on the input data entered by the user, or a lack thereof, (ii) determining a level of user activity based on the information indicating the one or more current properties of the user and the level of user interaction with the content, and (iii) determining whether the user may be in a pathological state based on the level of user activity” (see the originally filed Specification at Page 34, Lines 9-24); and “performing a process under instruction of a processor in response to determining that the user may be in a pathological state” (see (1940)) wherein, “when a result of the determining step is that the user may be in a pathological state, the HMD provides a content to the user requesting a response from the user within a predetermined period of time” (see (1930)), and “when no response is received from the user within the predetermined period of time” (see (1931)), “performing the process under instruction of the processor” (again, see (1940)).
As pertaining to the most relevant prior art relied upon by the examiner, Deleeuw et al. (US 2016 / 0178904) discloses (see Fig. 1 and Fig. 4) a method of assisting a user wearing a head mountable display (HMD; see (100, 132); and see Page 2, Para. [0020]) when determining that the user may be in a pathological state (i.e., a physical or mental state; see Page 1 through Page 2, Para. [0015]), the method comprising the steps of:  detecting, by one or more sensors (see (136, 138, 140, 142)), one or more parameters (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) indicating one or more current properties (i.e., physical and/or mental properties) of the user (see Page 3, Para. [0023]-[0024], and [0026]); generating information (i.e., processed/analyzed sensor data) indicating the one or more current properties (i.e., physical and/or mental properties) of the user based on the one or more parameters (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate; see (404) in Fig. 4); determining whether the user may be in a pathological state (i.e., a physical or mental state) or a non-pathological state (i.e., a non-physical or non-mental state) based on the information (i.e., processed/analyzed sensor data) indicating one or more of the current properties (i.e., physical and/or mental properties) of the user (see (404, 412) in Fig. 4; see Page 4, Para. [0036]-[0037], and [0039]); and performing a process (i.e., a mitigation strategy; see (414) in Fig. 4) under instruction of a processor (120) in response to determining that the user may be in a pathological state (i.e., a physical or mental state), the process comprising one or more operations that the user can voluntarily instruct when the user is in a non-pathological state (i.e., a non-physical or non-mental state; see Page 4 through Page 5, Para. [0040]-[0044] and [0047]).
Thomas et al. (US 2012 / 0223833) discloses (see Fig. 1 and Fig. 3) a head mountable sensing device that provides sensing, measuring, recording, analyzing and reporting of a number of parameters, including user biometric data and head movement data, in order to determine whether a user is in a pathological state and/or has experienced a medical emergency (see Page 1, Para. [0011] and Page 2, Para. [0019]; and Page 9, Para. [0125]-[0126]).  In particular, Thomas discloses a sensor module (1) that detects one or more parameters (i.e., biometric and/or movement parameters) indicating one or more current properties of the user, and performs a process under instruction of a processor (2) in response to determining that the user may be in a pathological state (see Page 4, Para. [0067]-[0071] and Page 5 through Page 6, Para. [0077]-[0078], [0081], [0083]-[0084], and [0087]), wherein, when a result of the determining step is that the user may be in a pathological state, the processor provides a content to the user (i.e., an alert) requesting a response from the user within a predetermined period of time (i.e., an acknowledgement of the receipt of the alert), and when no response is received from the user within the predetermined period of time (i.e., an acknowledgement time), performing a process under instruction of the processor (see Page 8, Para. [0111] in combination with Page 9, Para. [0117] and again, Page 9, Para. [0125]-[0126]).  
Ho (US 2011 / 0035254) discloses (see Fig. 14) a system and method to assess user interaction and/or interest in displayed content in order to update display properties and customize display content to the user (see Page 1, Para. [0006] and [0023]).  In particular, Ho suggests a means of (i) determining a level of user interaction with display content based on input data entered by the user, or a lack thereof, (ii) determining a level of user activity based on the level of user interaction with the content, and performing a process under instruction of a processor in response to determining the level of user interaction with the display content (see Page 6, Para. [0067]).
Krauss et al. (US 11,039,780) discloses (see Fig. 12) a method, non-transitory machine-readable storage medium, and apparatus for assisting a user wearing a wearable display device (i.e., a smart watch with a touchscreen display interface) when determining that the user may be in a pathological state (i.e., a seizure state) comprising detecting, by one or more sensors (i.e., pulse sensors, accelerometers, gyroscope, user interface, etc.), one or more parameters indicating one or more current properties of the user (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-31), wherein the step of detecting comprises a step of receiving input data (i.e., user responses) entered by the user for interacting with a content (i.e., prompts, notifications, game, and/or tap patterns; see Fig. 12) output by the wearable display device; generating information indicating the one or more current properties of the user based on the one or more parameters; determining whether the user may be in a pathological state or a non-pathological state (i.e., a seizure state) based on the information indicating one or more of the current properties of the user, wherein the step of determining comprises: (i) determining a level of user interaction (i.e., a responsiveness) with the content (i.e., prompts, notifications, game, and/or tap patterns) based on the input data (i.e., responses) entered by the user, or a lack thereof, and performing a process (i.e., alerting medical personnel) under instruction of a processor in response to determining that the user may be in a pathological state (i.e., a seizure state; see Col. 5, Ln. 49-67 through Col. 6, Ln. 1-9; and Col. 7, Ln. 9-40).
Jung et al. (US 2008 / 0319276) discloses (see Fig. 1 and Fig. 4) a method, non-transitory machine-readable storage medium, and apparatus for detecting user data from interactions between the user and a content output by a display device (see Page 2, Para. [0030]-[0032]), wherein the detecting comprises a step of receiving input data (see (410) in Fig. 4) entered by the user for interacting with a content (i.e., display content) output by the display device (see Page 4, Para. [0047]-[0051]), and determining a health-state of the user, wherein the determining comprises: (i) determining a level of user interaction with the content based on the input data entered by the user, or a lack thereof, (ii) determining a level of user activity based on the level of user interaction with the content (see Page 4 through Page 5, Para. [0057] and [0064]; Page 6, Para. [0074]; and Page 7, Para. [0083], [0085], and [0087]).
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest an algorithm comprising the combination of “detecting, by one or more sensors, one or more parameters indicating one or more current properties of the user, wherein the step of detecting comprises a step of receiving input data entered by the user for interacting with a content output by the HMD; generating information indicating the one or more current properties of the user based on the one or more parameters; determining whether the user may be in a pathological state or a non-pathological state based on the information indicating one or more of the current properties of the user, wherein the step of determining comprises: (i) determining a level of user interaction with the content based on the input data entered by the user, or a lack thereof, (ii) determining a level of user activity based on the information indicating the one or more current properties of the user and the level of user interaction with the content, and (iii) determining whether the user may be in a pathological state based on the level of user activity; and performing a process under instruction of a processor in response to determining that the user may be in a pathological state… wherein, when a result of the determining step is that the user may be in a pathological state, the HMD provides a content to the user requesting a response from the user within a predetermined period of time, and when no response is received from the user within the predetermined period of time, performing the process under instruction of the processor” as recited in independent Claims 1, 16, and 17 (now renumbered independent Claims 1, 12, and 13).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622